On appellee's motion to set an execution date. Motion granted. Gerald R. Hand's sentence shall be carried into execution by the warden of the Southern Ohio Correctional Facility or, in his absence, by the deputy warden on Wednesday, May 17, 2023, in accordance with the statutes so provided.
On appellee's motion for expedited consideration. Motion denied.
O'Connor, C.J., and French, Fischer, DeWine, and DeGenaro, JJ., concur. O'Donnell and Kennedy, JJ., concur in granting the motion to set an execution date and would grant appellee's motion for expedited consideration.